DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement submitted on 05/09/2022 has been considered and made of record by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,574,278. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,574,278 discloses all the subject matters claimed in claim 1 of the instant application as shown below.
Instant Application
U.S. Patent No. 10,574,278
1. A signal chain comprising: a first mixer configured to be coupled to an antenna; a first analog filter coupled to the first mixer; a first demodulator coupled to the first analog filter, wherein the first demodulator comprises a shield configured to separate digital noise from an analog domain of the first demodulator; a second mixer configured to be coupled to the antenna; and a second analog filter coupled to the second mixer.

1. A wireless wake-up receiver, comprising: a signal chain, comprising: a low sensitivity path having a first dynamic range, the low sensitivity path comprising: a first mixer configured to be coupled to an antenna, the first mixer comprising a plurality of complementary transistor pairs coupled in parallel between an upper rail and a lower rail; and a first analog filter coupled to the first mixer; and a high sensitivity path coupled in parallel with the low sensitivity path, the high sensitivity path having a second dynamic range, wherein the second dynamic range overlaps the first dynamic range, the high sensitivity path comprising: a second mixer configured to be coupled to the antenna; and a second analog filter coupled to the second mixer.

5. The wireless wake-up receiver of claim 1, wherein the first mixer uses a common mode that is mid-way between the upper rail and the lower rail.
6. The wireless wake-up receiver of claim 5, wherein the first analog filter comprises an operational transconductance amplifier (OTA) that is biased in weak inversion, wherein the OTA comprises a feedback network consuming zero current.
10. The wireless wake-up receiver of claim 6, further comprising a demodulator directly coupled to the first analog filter, the demodulator having an input transistor that operates in a subthreshold region, wherein a linear signal processing range of the first analog filter is greater than a linear signal processing range of the demodulator.
11. The wireless wake-up receiver of claim 10, further comprising a shield that separates an analog domain of the demodulator and a digital domain of the demodulator, wherein a demodulator input and a demodulator output of the of the demodulator are routed in a low-impedance manner through the shield.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,329,677 in view of Moon (KR 20110019989).
Claim 17 of U.S. Patent No. 11,329,677 discloses all the subject matters claimed in claim 1 of the instant application except for a second mixer coupled to the second analog filter (see the table below).  Moon, in the same field of endeavor, discloses a signal chain (see Fig. 1) comprising: a first mixer (see Fig. 1, mixer 12a and paragraph 0020) configured to be coupled to an antenna (see the antenna ANT in Fig. 1); a first analog filter (see Fig. 1, analog filter 13a and paragraph 0020) coupled to the first mixer (see Fig. 1); a first demodulator (see Fig. 1, A-demod 23 and paragraph 0020) coupled to the first analog filter (see Fig. 1); a second mixer (see Fig. 1, mixer 12b and paragraph 0020) configured to be coupled to the antenna (see Fig. 1); and a second analog filter (see Fig. 1, analog filter 13b and paragraph 0020) coupled to the second mixer (see Fig. 1). Moon also discloses a digital demodulator (see Fig. 1, D-demod 24 and paragraph 0020) that is coupled to the second analog filter. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claim 17 of U.S. Patent No. 11,329,677 as suggested by Moon and add a second mixer in order to increase the flexibility of the system by including a separate mixer in each processing path instead of using a single mixer for both paths.
Instant Application
U.S. Patent No. 11,329,677
1. A signal chain comprising: a first mixer configured to be coupled to an antenna; a first analog filter coupled to the first mixer; a first demodulator coupled to the first analog filter, wherein the first demodulator comprises a shield configured to separate digital noise from an analog domain of the first demodulator; a second mixer configured to be coupled to the antenna; and a second analog filter coupled to the second mixer.
17. A signal chain, comprising: a mixer; a first analog filter coupled to the mixer; a second analog filter coupled in parallel to the mixer; a first demodulator coupled to the first analog filter, wherein the first demodulator comprises a shield configured to separate digital noise from an analog domain of the first demodulator; and a second demodulator coupled to the second analog filter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 20110019989), in view of Yamanaka (JP 3119101).
As to claim 1, Moon discloses a signal chain (see Fig. 1) comprising: a first mixer (see Fig. 1, mixer 12a and paragraph 0020) configured to be coupled to an antenna (see the antenna ANT in Fig. 1); a first analog filter (see Fig. 1, analog filter 13a and paragraph 0020) coupled to the first mixer (see Fig. 1); a first demodulator (see Fig. 1, A-demod 23 and paragraph 0020) coupled to the first analog filter (see Fig. 1); a second mixer (see Fig. 1, mixer 12b and paragraph 0020) configured to be coupled to the antenna (see Fig. 1); and a second analog filter (see Fig. 1, analog filter 13b and paragraph 0020) coupled to the second mixer (see Fig. 1). Moon also discloses a digital demodulator (see Fig. 1, D-demod 24 and paragraph 0020) that is coupled to the second analog filter. Moon, discloses all the subject matters claimed in claim 1, except that the first demodulator comprises a shield configured to separate digital noise from an analog domain of the first demodulator. Yamanaka, in the same field of endeavor, discloses a communication system that comprises both analog and digital demodulators (see paragraph 0017). Yamanaka discloses that it is necessary to shield the analog demodulator that is susceptible to noise and the digital demodulator as the noise source with a shield member (see paragraph 0017). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Moon as suggested by Yamanaka in order to improve the demodulation performance of the analog demodulator.
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632